        Case 2:16-md-02724-CMR Document 980 Filed 05/03/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                       HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL INDIRECT RESELLER PLAINTIFF
 ACTIONS



   INDIRECT RESELLER PLAINTIFFS’ RESPONSE TO IRP PSC APPLICATIONS

       Lead Counsel for the Indirect Reseller Plaintiffs and the current members of the IRP

Steering Committee support the applications of Jon Tostrud of Tostrud Law Group (Dkt. 968)

and Shawn Raiter of Larson-King, LLP (Dkt. 964) for membership on the IRP PSC.

       Lead Counsel is in contact with Mr. Whatley of Whatley Kallas and agrees that the Court

should consider Ms. Kallas’s (Dkt. 963) and Mr. Berry’s (Dkt. 962) applications to join the IRP

PSC only after the Court has made a determination on McKesson’s Motion to Dismiss the

Marion Healthcare complaint (18-cv-4137, Dkt. 44). Lead Counsel will work with Mr. Whatley

in order to try to present a unitary position after such a determination is made.



 Dated: May 3, 2019                                Respectfully submitted,


                                                   /s/ Jonathan W. Cuneo

                                                   Jonathan W. Cuneo
                                                   Cuneo Gilbert & LaDuca LLP
                                                   4725 Wisconsin Ave. NW, Suite 200
                                                   Washington, DC 20016
                                                   202-789-3960
                                                   jonc@cuneolaw.com

                                                   Lead Counsel for Indirect Reseller Plaintiffs
